IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

GREGORY D. PELFREY,
Petitioner,
Vv. ; Case No. 3:19-cv-059

TIM BUCHANAN, Warden, Noble JUDGE WALTER H. RICE
Correctional Institution,

Respondent.

 

DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #49);
OVERRULING PETITIONER’S MOTION FOR CERTIFICATE OF
APPEALABILITY (DOC. #48); JUDGMENT TO ENTER IN FAVOR OF
RESPONDENT AND AGAINST PETITIONER; CASE TO REMAIN
TERMINATED

 

Petitioner Gregory Pelfrey filed a Motion for Certificate of Appealability, Doc.
#48, in connection with this Court’s September 23, 2019, Decision and Entry
dismissing the Petition for Writ of Habeas Corpus with Prejudice, Doc. #23.
Petitioner has appealed that Order to the Sixth Circuit Court of Appeals. See Doc.
#29,

On February 18, 2020, United States Magistrate Judge Michael R. Merz
issued a Report and Recommendations, Doc. #49, recommending that the Court
overrule Petitioner’s motion. Although Petitioner was advised of his right to file
Objections to that Report and Recommendations, and of the consequences of

failing to do so, no Objections were filed within the time allotted.
Based on the reasoning and citations of authority set forth by United States
Magistrate Judge in his Report and Recommendations, as well as upon a thorough
de novo review of this Court’s file and the applicable law, the Court ADOPTS said
judicial filing, Doc. #49, and OVERRULES Petitioner’s Motion for Certificate of
Appealability, Doc. #48. As Magistrate Judge Merz noted, to the extent that
Petitioner's Motion for Certificate of Appealability is construed as a motion to alter
or amend the judgment under Fed. R. Civ. P. 59(e), it is untimely. In addition,
given the pending appeal, this Court lacks authority to grant a motion for relief
from judgment under Fed. R. Civ. P. 60.

Judgment shall be entered in favor of Respondent and against Petitioner.

The captioned case shall remain terminated on this Court's docket.

Date: March 16, 2020 Missi Nsmsss
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
